Title: From Louisa Catherine Johnson Adams to John Adams, 9 May 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John




My Dear John
Washington 9h May 1819


Your Letter contained news which grieved me sincerely and for which I much fear there is but little remedy; and the only consolation possibly to offer, is the most respectful and constantly affectionate attentions, towards your venerable Grandfather, whose every moment must be severely embittered by the unfortunate circumstance which you informed me of, and which we flattered ourselves was entirely removed—Oh my Son, let the painful circumstances which you now witness, operate as a warning, as a fearful example, of how the best disposed and most amiable dispositions, and characters, may by pernicious example and the indulgence of improper society, fall into errors and from errors to vices which overwhelm a family with shame, and sink the grey hairs of a parent (whose life is every way untainted) with with sorrow to the grave.—at the same time let us view with pity and compassion a man, whose means of happiness have been thus perverted; and tho’ we must condemn, let us be merciful in our judgments, and reflect how frail is human nature, and how liable we are without an incessant and strict guard over ourselves, and a continued and firm reliance on the support of our heavenly father (without whose existance we can do little to sustain ourselves) we are enabled to  rush into the temptations which hourly assail us, and through our passions shake degrade us to the lowest and most disgusting of human beings—It is Religion alone which can teach us to controul these Passions, and that reliance on a future State where virtue will meet its just reward, that can safely carry us through a world where vice has so extensive a sway; and I trust my beloved Son, that it will prove an adamantine shield by you, in the moment of danger, and in the hour of trial allotted for you in your passage through life, and that when the time arrives in which you must resign your Soul to your great Creator, it will be pure and worthy of his acceptance—Vice is so loathsome in its nature, its gratifications are so inefficient to promote happiness, its enjoyments (if it has any) are so gross, and its consequences so degrading, and so palpably shameful—that could we for a moment admit the possibility of the theory of what are termed free thinkers, a reflecting mind must immediately perceive that even according to their limited and dreadful doctrines, it is our interest to practice virtue, as in virtue only we find pure and unadulterated peace and joy—
Surely it was very cruel in any one to inform my father of William Shaws excesses? what motive can they have unless to embitter still more the last few years perhaps days allowed him to pass with us? It will be returned to them ten fold for heaping sorrow on an already afflicted heart—I have not a wish beyond his happiness and it would give me the sincerest pleasure if I could by any means promote it—On this account whatever may be your feelings I pray you to exert yourself to do every thing which may be agreeable to him and to be assured that the feelings resulting from the conviction of having well performed our duties will amply reward you although in the performance you may be liable to suffer some little mortifications. be mild, be patient, soothe but do not irritate and you may do much good on all sides—You will perhaps think I moralize too often and too much whenever this idea crosses your mind say to yourself did she not love me, and respect me, she would not thus labour to instill into my mind the necessity of virtue to ensure happinness and that it is only my welfare which occupies her thoughts—It proceeds only from that abundance  of affection which would lead me to perfection could we attain it in this life, and which will  it in the next. and thus my son will plead my excuse—
I agree with you as to the Writing School and recommend that Charles should be sent to another. I see by the Boston paper that there is a new one under the auspices of Mr. Gould, I suppose this is the one you allude to—As to the desk you may purchase one immediately—Remember me affectionately to the family of the Dr. and tell Harriet I rely upon her for your summer arrangements as to clothes &c. We shall if possible come on in July but things look a little suspicious—Susan and her baby are with me and desire to be remembered—this is a long Letter Mr Jalfrey never called so I could not pay him any attention your next recommendation will I hope be more fortunate—

L. C. A.




